Citation Nr: 0336841	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from December 1972 to November 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Service connection is granted when evidence shows that 
disability resulted from injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  In addition, service connection is 
warranted for disability proximately caused by other service-
connected disability.  38 C.F.R. § 3.310 (2003).

The veteran claims entitlement to service connection for a 
psychiatric disorder, and the evidence of record, including a 
June 1993 letter from the Indiana County Guidance Center, 
shows that his earliest contact with mental health 
professionals was court-ordered psychiatric treatment in 
1986.  The diagnoses then were adjustment disorder with 
anxious mood and antisocial personality disorder.  In 1990, 
the diagnoses were major depression, single episode, and 
personality disorder, not otherwise specified.  Of course, 
personality disorders, like congenital and developmental 
defects, are not diseases or injuries, within the meaning of 
VA law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003).  It is not clear, however, that all 
relevant postservice treatment records have been obtained.

The veteran's service medical records show numerous somatic 
complaints but little evidence of pathology.  The impression 
in June 1974 was adjustment reaction.  In April 1976, the 
veteran was noted to have a nervous syndrome, and Valium was 
prescribed.  The impression was nervous symptoms in a May 
1976 record where the complaint was headaches.  Notably, 
however, a November 1976 separation examination clinically 
evaluated the appellant as psychiatrically normal.  It is not 
clear, however, whether these records reflect psychiatric, 
personality, or physiologic disorders.  Thus, psychological 
testing and evaluation and a psychiatric examination are 
needed to determine whether there is a link between his 
military service to include these in-service findings and 
current psychiatric disorders.

The veteran also claims entitlement to service connection for 
hypertension and to service connection for coronary artery 
disease secondary to hypertension.  The medical evidence of 
record shows that he has hypertension and coronary artery 
disease, but there is no medical evidence linking the two, 
and there is no medical evidence linking either to his 
military service.  His service medical records show no 
evidence of coronary artery disease, so service connection 
for that is warranted only on a secondary basis.  Clearly, if 
the veteran is not entitled to service connection for 
hypertension, neither is he entitled to service connection 
for coronary artery disease.  

With regard to hypertension, service medical records do show 
complaints of high blood pressure in December 1972, but do 
not reflect diagnoses or treatment of hypertension.  Again, 
however, it is not clear that all relevant postservice 
treatment records have been obtained.  After they are 
obtained the veteran should be afforded a cardiac examination 
to determine whether there is a link between his military 
service and current cardiovascular disorders.

In October 1995, the veteran claimed VA pension benefits and 
indicated that he was then receiving benefits from the Social 
Security Administration (SSA).  The RO had requested SSA 
records in July 1995, but there is no SSA award notice in the 
file, so it is not clear that all of the SSA records have 
been associated with the file.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Another inquiry must be made of the 
SSA to ensure that all relevant records are obtained.  
38 U.S.C.A. § 5103A(b)(3) (Efforts to secure Federal Records 
must continue until further efforts would be futile.)

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  However, a provision in one 
of the regulations, 38 C.F.R. § 3.159(b)(1), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of Am. v. Sec'y. of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  This 
remand will enable VA to ensure that the veteran has been 
properly notified pursuant to VCAA.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for 
entitlement to service connection 
for a psychiatric disorder is 
medical evidence that he currently 
has a psychiatric disorder-other 
than a personality disorder-and 
medical evidence that a current 
psychiatric disorder was incurred in 
service.

b.  That the evidence needed to 
substantiate his claim for 
entitlement to service connection 
for hypertension is medical evidence 
that hypertension was incurred in 
service, or medical evidence that 
within one year of his separation 
from active duty hypertension either 
required continuous medication for 
control, or that diastolic pressure 
was predominately 100 or more, or 
that systolic pressure was 
predominately 160 or more.

c.  That the evidence needed to 
substantiate his claim for 
entitlement to service connection 
for coronary artery disease due to 
hypertension is medical evidence 
that hypertension was incurred in 
service and medical evidence that 
hypertension caused coronary artery 
disease.

d.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

e.  That he has one year to submit 
the evidence needed to substantiate 
his claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he waives in writing 
any time limitation set forth at 
38 U.S.C.A. § 5103.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for mental 
disorders, hypertension, and coronary 
artery disease, and the RO must attempt 
to obtain examination and treatment 
records from health care providers he 
identifies.  Specifically, the RO must 
attempt to obtain records from the 
Indiana County Guidance Center dated 
since 1986.

3.  The RO must obtain evidence from the 
SSA of an award of benefits, and the 
medical evidence relied upon to grant the 
award.

4.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation to determination the nature of 
all his mental disorders.  The claims 
file must be sent to the examiner for 
review.

a.  The examiner must carefully 
review this remand, all service 
medical records-particularly those 
that refer to "adjustment 
reaction" and a nervous syndrome-
and postservice treatment records.  
The evaluation report must reflect 
that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  If testing and evaluation 
results in Axis I diagnoses, the 
examiner must determine whether, 
based on the veteran's service 
medical records, it is at least as 
likely as not that a disorder 
diagnosed on Axis I was incurred in 
service.

d.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner must 
distinguish symptoms attributable to 
each diagnosis.

5.  After associating with the file the 
report of the psychological evaluation 
prescribed above, the veteran must be 
afforded a VA psychiatric examination to 
determine the nature of all his mental 
disorders.  The claims file must be sent 
to the examiner for review.

a.  The examiner must carefully 
review this remand, service medical 
records-particularly those that 
refer to "nervous reaction"-and 
postservice treatment records, and 
the examination report must reflect 
that review.

b.  If the examination results in 
Axis I diagnoses, the examiner must 
determine whether, based on the 
veteran's service medical records it 
is at least as likely as not that a 
disorder diagnosed on Axis I was 
incurred in service.

c.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner must 
distinguish symptoms attributable to 
each diagnosis.

6.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a VA cardiac examination to 
determination the nature of all his 
cardiac disorders.  The claim file must 
be sent to the examiner for review.

a.  The examiner must carefully 
review this decision, service 
medical records, and postservice 
treatment records, particularly the 
report of an April 1989 stress test, 
and the evaluation report must 
reflect that review.

b.  The examiner must determine 
whether, based on the veteran's 
service medical records, 
hypertension was incurred in 
service.  If the determination is 
that hypertension was incurred in 
service, then the examiner must 
determine whether the veteran has 
coronary artery disease and, if he 
does, whether it was caused or 
aggravated by hypertension.

7.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(e), the RO must review all the evidence 
of record and, if the benefits sought on 
appeal remain denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2003).


